Brown, J.,
dissents and votes to affirm the judgment, with the following memorandum: I do not believe a new trial is warranted herein. In my view the bill of particulars adequately advised the defendants that the over-all manner in which the ramp was constructed and maintained constituted negligence and that, under the circumstances, the defendants could have reasonably anticipated the proof at trial to encompass such matters as the alleged excessiveness of the slope and the lack of handrails. Moreover, since the injured party was not available to testify as to the precise condition that caused him to fall on the ramp, the defendants should have expected that plaintiffs’ case would put into issue the over-all design and maintenance of the ramp. That being the case, even if one were to argue that the bill of particulars did not encompass the alleged defects testified to by the expert witness, the variance between the pleadings and proof was not such as would mislead or prejudice the defendants and thus might properly be disregarded (see Noce v Kaufman, 2 NY2d 347) and the pleadings amended to conform to the evidence (see Dittmar Explosives v A. E. Ottaviano, Inc., 20 NY2d 498; CPLR 3025, subd [c]).